EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Ortega on 2/8/22.

The application has been amended as follows: 
	Claims 46 and 50, the semicolon has been replaced by a period.

Claims 47 and 51, a period has been added at the end of the last line of the claim.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach an unobstructed trimmer line guide channel wholly located-in the upper flange as set forth in claim 1, a replaceable module removably engaged within said central cavity of the spool, wherein said module includes a first section having a passageway section defining a passageway therein that connects the first and second passages of the flange for routing said trimmer line through said first and second passages when the module is in the spool and the first passageway section is aligned with said first and second passages as set forth in claim 9; a trimmer line feed channel defined at least partially in the top flange and at least partially in the removable module for routing trimmer line through the spool; said trimmer head housing having a pair of eyelets for receiving ends of the trimmer line therethrough from said feed channel to an area outside the trimmer head housing as set forth in claim 52.
Cigarini teaches a central core (see Fig. 2) upper flange 23 with trimmer line guide channel integrally formed.  However, Cigarini’s line pass through the upper flange and the central core rather than only the flange, and lacks of a replaceable module removably engaged within said central cavity of the spool having a passageway sections.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724